 6DECISIONSOF NATIONALLABOR RELATIONS BOARDChildren'sCommunities,Inc.'andAmerican Federa-tion of State,County&Municipal Employees,AFL-CIO. Case 14-RC-7465April 9, 1974DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSJENKINSAND PENELLOUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct,as amended, ahearing was held before Hearing Officer Peter J.Salm. Following the hearing and pursuant to Section102.67 of the National Labor Relations Board Rulesand Regulations and Statements of Procedure, Series8, as amended, the Regional Director for Region 14transferred this case to the National Labor RelationsBoard for decision. Thereafter, the Employer andPetitioner filed briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardfinds:The Employer, organized under the Illinois Gener-alNot-For-Profit Corporation Act, is engaged inproviding a 12-month home and educational facilityfor approximately 158 severely to educable retardedchildren at itsWaterloo, Illinois, location.Thephysical facilities consist of four cottages where thechildren live dormitory style, and an additionalbuilding which is a combination office and school-house.There is a houseparent, described as a "motherfigure," for each of the three shifts in each cottage. Inaddition to these 12 houseparents, there are fivesubhouseparents who work when the regular house-parent is not present. Additionally, there are 50 childcare workers, half of whom are full time and half ofwhom are part time. The child care workers work inthe cottages, normally at the ratio of one child careworker for four children.There are six teachers, five of whom possessdegrees.Each teacher has one to five child careworkers who are present in the classroom.2Petitioner seeks to represent all of the Employer'snonsupervisory employees, with teachers, registerednurses, and licensed practical nurses, as professionalemployees, having the right to a self-determinationelectionunder Section 9(b)(1) of the Act. TheEmployer contends that the petition should bedismissed because the effecton commerce is notsufficientlysubstantialto warrantthe exercise of theBoard's jurisdiction.We agree with the Employer'scontention.During the 12-month period ending September 30,1973, the Employer's gross income from all serviceswas approximately $348,000, and the Employer'stotal expenditures for goods and services for thesame12-monthperiodtotaledapproximately$50,583, of which only $25,600 was provided to theEmployer from points outside the State of Illinois. Ofits$348,000 grossincome,the Employer receivedapproximately $333,500 fromvarious agencies andpolitical subdivisions of theState of Illinois.As Petitioner contends, the Boardassertedjurisdic-tionover childcareinstitutionsinThe Children'sVillage, Inc.,186 NLRB 953, andJewish Orphan'sHome of Southern California a/k/a Vista Del MarChild Care Service,191 NLRB 32, without adopting aspecific jurisdictional standard.However, thoseinstitutions were far larger than the Employer's. Theemployer inChildren'sVillagecared for approxi-mately 240 boys, had gross annual revenues of $3.5million, and annually purchased goods from out ofStatevalued at $300,000 to $400,000. InJewishOrphan's Homethe employer cared for approximate-ly 106 children, had grossrevenuesof $1.24 million,and purchased food supplies valuedin excess of$110,000 from a food service company locatedoutside the State.In assertingjurisdiction in boththose cases, the Board noted that the employer'srevenues and expenditures weresufficient tomeetany of the Board's ordinary jurisdictional standards.Unlike eitherChildren's VillageorJewish Orphan'sHome,the revenues and expenditures of the Employ-er herein do notmeetany of theBoard'sordinaryjurisdictional standards which conceivably might beapplicable to the Employer, with the exception of thenursinghome standard. Petitioner, however, con-tends that the $100,000 grossannual income stand-ard fornursinghomes as applied to the home for theaged inDrexel Home, Inc.,182 NLRB 1045, wouldencompass the Employer. However, inDrexel Home,the Board found that the employer could have beendescribed more preciselyas a "nursinghome for theaged" because,inter alia,the 132 beds in thenursingareawere invariably filled to capacity and 50 percentof all the beds had 24-hour-a-daynursing service.There are no such indicative factors in theinstantcase; accordingly, we do not consider the Employerto bea nursing home.We believe that the Employer'soperations areIThe Employer's name appears as amended at the hearing.are of the opinion that the Employer is primarily a child care institution and2Although the Employeroperates a school and employs six teachers,wenot a school.210 NLRB No. 5 CHILDREN'S COMMUNITIES, INC.7similarto those of the Employer inMethodistChildren'sHome of Missouri,209 NLRB No. 20,where the employer's home for orphans and emo-tionally disturbed children had gross revenues inexcess of$300,000 and purchased goods inexcess of$14,000 from suppliers outside the State. In that case,we found that the employer's operation lacked therequisite impact upon commerce to justifyassertionof jurisdiction.Although the Board may assertjurisdiction over institutions such as the Employer,we find that the effect of the operations of theEmployer uponinterstate commerce is not sufficient-ly substantial to warrant the exercise of our jurisdic-tion.3Accordingly,we shall dismiss the petition.ORDERIt ishereby ordered that the petition in Case14-RC-7465, filed by American Federation of State,County, & Municipal Employees, AFL-CIO, be, andit hereby is, dismissed.3 In the absence of any specific standards for this type of operation, wehave applied existing standards,but we leave open the question of whetheror not to establish a specific standard for such cases. See Children'sVillageandJewish Orphan's Home,bothsupra.